

114 S1602 IS: Puerto Rico Hospital HITECH Amendments Act of 2015
U.S. Senate
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1602IN THE SENATE OF THE UNITED STATESJune 17, 2015Mr. Menendez (for himself, Mr. Rubio, Mr. Schumer, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to allow certain hospitals in Puerto Rico to
			 qualify for incentives for adoption and meaningful use of certified EHR
			 Technology under the Medicare program, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Puerto Rico Hospital HITECH Amendments Act of 2015. 2.Application of Medicare HITECH payments to hospitals in Puerto Rico (a)In generalSubsection (n)(6)(B) of section 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended by striking subsection (d) hospital and inserting hospital that is a subsection (d) hospital or a subsection (d) Puerto Rico hospital.
			(b)Conforming amendments
 (1)Subsection (b)(3)(B)(ix) of section 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended— (A)in subclause (I), by striking (n)(6)(A) and inserting (n)(6)(B); and
 (B)in subclause (II), by striking a subsection (d) hospital and inserting an eligible hospital. (2)Paragraphs (2) and (4)(A) of section 1853(m) of the Social Security Act (42 U.S.C. 1395w–23(m)) are each amended by striking 1886(n)(6)(A) and inserting 1886(n)(6)(B).
 (c)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise.
 (d)Effective dateThe amendments made by this section shall apply as if included in the enactment of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5), except that, in order to take into account delays in the implementation of this section, in applying subsections (b)(3)(B)(ix), (n)(2)(E)(ii), and (n)(2)(G)(i) of section 1886 of the Social Security Act, as amended by this section, any reference in such subsections to a particular year shall be treated with respect to a subsection (d) Puerto Rico hospital as a reference to the year that is 5 years after such particular year (or 7 years after such particular year in the case of applying subsection (b)(3)(B)(ix) of such section).